Title: [May 8. Fryday. 1778.]
From: Adams, John
To: 


      May 8. Fryday. 1778. Dr. Franklin and Mr. Lee went with me to Versailles to attend my Presentation to the King. We visited the Count de Vergennes at his Office, and at the hour of eleven, the Count conducted Us, into the Kings Bed Chamber, where his Majesty was dressing. One Officer putting on his Coat, another his Sword &c. The Count went up to the King and informed him that Mr. Adams was present to be presented to his Majesty, the King turned round and looked upon me and smiled. “Is that Mr. Adams,” said his Majesty? Being answered in the affirmative by the Count, he began to talk to me, and with such rapidity that I could not distinguish one Syllable nor understand one Word. But it was observed by others as well as by me that he discovered a great inclination to have a dialogue with me, whether from mere curiosity, or a desire to impress upon his Courtiers, an unusual number of whom were collected upon that occasion, an idea of his Attention and Attachment to the American cause. It was agreed on all hands that the King was the best friend We had in France. The Count de Vergennes observing his Majestys Zeal went up to him and very respectfully, said, Mr. Adams will not answer your Majesty, for he neither speaks nor understands our Language as yet.... “Pas un mot” said the King...In what he had said to me before, I thought he said among other things Y a-t-il long tems que vous avez été dans ce pays ci? or II n’y a pas long terns que vous avez étédans ce pays ci. But that was all that I even suspected that I understood...The Count de Vergennes then conducted me to the Door of another Room, and desired me to stand there, which I did untill the King passed. After the usual Compliments of the King to the Ambassadors, his Majesty was preparing to retire when the Count de Vergennes again repeated to die King that I did not take upon me to speak french and the King repeated his question does he not speak it att all? and passing by all the others in the Row made a full Stop before me, and evidently intended to observe and remember my Countenance and Person as I certainly meant to remark those of his Majesty. I was deeply impressed with a Character of Mildness, Goodness and Innocence in his face. It seemed to me impossible that an ill design could be harboured in that breast...This Monarch was then in the twenty fourth year of his Age, having been born the 23d of August 1754. He had the Appearance of a strong constitution capable of enduring to a great Age. His Reign had already been distinguished by two great Events. The first was the restoration of Harmony in his dominions, by the extinction of those Parties which had rent the Nation under his Predecessor, and the other was the Treaty with the United States of America an Epocha in the History of France which would have reflected Glory upon that Country in all future Ages, if she had known how to improve it. But for Want of Wisdom, it has proved fatal to the Monarch and many of his Family, torn France in Pieces by factions, and swelled her to an enormous and unnatural Power, dangerous to herself, destructive to Europe, and precarious in its duration.
      The Ceremonies at this Court were very simple. On a certain day of every Week was called Ambassadors day, when all the public Ministers whether Ambassadors, Ministers Plenipotentiary, Envoys or Residents, who all passed under the General Title of Ambassadors, went to Versailles, were presented to the King, Queen, Monsieur the Kings oldest Brother, the Count D’Artois the Kings youngest Brother, to Madam Elizabeth the Kings Sister and to the Kings two Aunts, who had Apartments in the Castle, though they lived at Bellvue. Neither the King or any of the Royal Family, commonly spoke to any of the Corps Diplomatique, except the first order, the Ambassadors. To them they said but a few Words. The Count de Mercy Ambassador from the Emperor said He had made his Court weekly in that Character to Monsieur for thirty Years, and had always been asked the same question “Have you come from Paris this morning?” Seven or Eight Years afterwards in England I found the Custom very different. The King and Queen must speak to every body. This has made the King the greatest Talker in Christendom, but it is a Slavery to which no human Being ought to be subjected. It is but Justice, to say that it was agreable and instructive to hear him, for let the insolent Peter Pindar say what he will, His Majesty said as many things which deserved to be remembered as any Sage I ever heard.
      We afterwards made Visits to Count Maurepas, Mr. De Sartine, to the Chancellor Miromenil, and to Mr. Bertin &c. The Chancellor had the Countenance of a Man, worn with severe Studies. When I was presented to him, he turned to Dr. Franklin and said, Monsieur Adams est un Personne celebre en Amerique et en Europe. We went afterwards to dinner, with the Count de Vergennes. There was a very long and a very full Table: No Ladies but the Countess. The Count’s Brother who had lately signed the Treaty with Switzerland as Ambassador of France, and a Crowd of others, Dukes, Bishops and Counts. Mr. Gamier, the late Secretary to the Embassy in England was also there. Mr. Garnier and a Mr.  asked me, with some Appearance of concern, whether there was any foundation for the Reports which the Ministry had spread in England of a dispute between Congress and General Washington? A Letter they said had been printed, from an Officer in Philadelphia to that purpose. My Answer was that no such dispute existed when I left Congress in November, that I heard of no such Thing after I left it, before my Embarkation in February, that I had no information of it, since my Arrival in France, and that so far from giving any Credit to the report, I believed it to be impossible. Mr. Garnier was the first French Gentleman, who began a serious political conversation with me, of any great length. I found him a sensible, well informed Man.
     